UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2011 Commission File Number: 000-31557 CIBT Education Group Inc. (Translation of registrant’s name into English) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F.Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. On July 15, 2011, CIBT Educations Group Inc. (the “Company”) issued a news release announcing that it has signed memorandums of understanding with two universities located in the Guangdong province of China, Guangzhou University and Zhaoqing University, to join the Company’s Global Learning Network. The terms of the memorandum of understanding require the Company to establish one Global Learning Network classroom within each university’s campus. These classrooms will allow the institutions to offer additional programs delivered by western teachers from studios located in Canada, and to share additional resources with other institutions participating in the Global Learning Network. The partnerships are expected to offer English Teacher Certification (TESOL), tourism and hospitality management, overseas study preparation, hotel industry English and pre-masters degree transfer programs. A copy of the July 15, 2011 news release is attached as exhibit 99.1 hereto. EXHIBITS Number Description of Exhibit July 15, 2011 News Release – “CIBT to Establish GLN Partnerships with Guangzhou and Zhaoqing Universities in China” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBT Education Group Inc. (Registrant) Date:July 18, 2011 By: /s/ Toby Chu Toby Chu President and Chief Executive Officer
